Citation Nr: 0945200	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating of greater than 10 percent 
for rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from November 
1942 to August 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.


FINDING OF FACT

Throughout the period of this appeal, the Veteran has not 
suffered any ratable symptoms related to his rheumatic heart 
disease disability.


CONCLUSION OF LAW

The Veteran does not meet the criteria for an increased 
rating of greater than 10 percent for rheumatic heart 
disease.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the September 2005 letter partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2005 letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the September 2005 letter was sent to 
the Veteran prior to the March 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VCAA notice in accordance with the Dingess requirement 
regarding how VA establishes a disability rating was sent to 
the Veteran in a letter dated in July 2008.  Although this 
letter was sent after the initial adjudication of the 
Veteran's claim, the Board nevertheless finds this error to 
be nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In this regard, the notice provided 
in the July 2008 letter fully complied with the requirements 
of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and an October 2009 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Although the Veteran was not properly provided with notice 
regarding how VA establishes an effective date, in accordance 
with Dingess, the Board also finds this error to be 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim.  Any questions as to the appropriate 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice should not prevent a Board 
decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
VA and private treatment records pertaining to the Veteran's 
claim are associated with the claims file.  The Veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  Finally, 
the Veteran was afforded a VA examination with respect to all 
of the issues decided herein.

The Board notes that it previously remanded this case in June 
2009 for a new VA medical examination.  Since an adequate 
exam has been obtained and the corresponding report is 
associated with the claims file, the Board finds that all 
remand directives have been complied with, in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the Veteran's service-connected rheumatic heart disease 
disability has increased in severity during this appeal 
sufficient to warrant a higher evaluation; therefore, a 
staged rating is unnecessary.

The Veteran's service-connected rheumatic heart disease is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2009).  The Veteran has been 
rated at 10 percent since March 1963.  Thus, absent a showing 
of fraud, the Veteran's 10 percent rating may not be reduced.  
38 C.F.R. § 3.951 (2009) (stating that ratings in effect for 
20 years are protected from reduction).

Under Diagnostic Code 7000, a higher rating of 30 percent 
rating is warranted for a workload of greater than 5 METs, 
but no greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness or syncope, or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray.  Id.  A 60 percent rating is warranted for more 
than one episode of acute congestive heart failure in the 
past year or a workload of greater than 3 METs, but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 
percent rating is warranted during active infection with 
valvular heart damage and for three months following 
cessation of therapy for the active infection. Thereafter, a 
100 percent rating is warranted with valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: chronic congestive heart 
failure, or a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id. 

Note (1) of this section indicates that cor pulmonale, which 
is a form of secondary heart disease, is to be evaluated as 
part of the pulmonary condition that causes it. Note (2) 
specifies that one MET is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute. When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  Id.  

Upon review of the relevant medical evidence, the Board finds 
that the Veteran's claim for an increased rating must be 
denied.  Although the Veteran has exhibited symptoms which 
could satisfy the criteria for a higher rating under 
Diagnostic Code 7000, including a sufficiently low METS score 
and a diagnosis of chronic congestive heart failure, a 
preponderance of the competent medical evidence shows that 
these symptoms are not related to the Veteran's service-
connected condition.  A VA medical opinion from March 2006 
states that the Veteran's current heart problems are not 
related to rheumatic heart disease.

Additionally, the Board notes that in September 2009, the 
Veteran's VA medical examiner stated that the Veteran does 
not suffer from any significant valve disease.  He explicitly 
opined that the Veteran's symptoms, including his low METS 
score, are more likely attributable to pericardiac effusion, 
for which service connection was denied without appeal in an 
RO rating determination dated in October 2009.

In sum, a preponderance of the competent evidence 
demonstrates that the Veteran has not displayed symptoms of 
rheumatic heart diseases throughout the period of this 
appeal.  Therefore, the Veteran's claim for an increased 
rating must be denied.  A continued rating of 10 percent is 
warranted based on 38 C.F.R. § 3.951 because the Veteran has 
been rated at least 10 percent disabled for a period of 
longer than 20 years.  
 	

ORDER

Entitlement to an increased rating of greater than 10 percent 
for rheumatic heart disease is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


